In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-1703
GILBERT KNOWLES,
                                                 Plaintiff-Appellant,

                                 v.

RANDY PFISTER, Warden of Pontiac Correctional Center,
                                        Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                      Central District of Illinois.
        No. 1:14-cv-01129-JES — James E. Shadid, Chief Judge.
                     ____________________

      SUBMITTED JUNE 15, 2016 — DECIDED JULY 13, 2016
                  ____________________

     Before WOOD, Chief Judge, and POSNER and FLAUM, Cir-
cuit Judges.
    POSNER, Circuit Judge. The plaintiff, a prisoner in Illinois’s
Pontiac Correctional Center, appeals from the denial of his
motion in the district court for a preliminary injunction that
would allow him to wear a religious medal called a “penta-
cle medallion”—a five-pointed silver star set in a circle less
than an inch in diameter. Here is a typical such medallion:
2                                                     No. 15-1703




The pentacle medallion is to the Wiccan religion what the
cross is to many Christians; the plaintiff claims that it pro-
tects his body and his spirit against “harm, evil entities, and
negative energy.”
    The Wiccan religion (or “Wicca”) is a neo-pagan, poly-
theistic, and pantheistic faith based on beliefs that predate
Christianity. See O’Bryan v. Bureau of Prisons, 349 F.3d 399,
400 (7th Cir. 2003), citing Phyllis W. Curlott, Wicca and Na-
ture Spirituality, in Sourcebook of the World’s Religions 113 (Joel
Beversluis ed., 3d ed. 2000); see also Selena Fox, “Introduc-
tion to the Wiccan Religion and Contemporary Paganism,”
Circle Sanctuary, www.circlesanctuary.org/index.php/about-
paganism/introduction-to-the-wiccan-religion-and-contemp
orary-paganism (visited July 12, 2016, as was the other web-
site cited in this opinion). Although there is variation within
the Wiccan community, most Wiccans practice witchcraft,
worship nature, meditate, and participate in rituals celebrat-
ing the new and full moon. John Gordon Melton, “Wicca,”
No. 15-1703                                                   3


Encyclopædia Britannica, www.britannica.com/topic/Wicca.
Courts have recognized that “the Church of Wicca occupies
a place in the lives of its members parallel to that of more
conventional religions.” E.g., Dettmer v. Landon, 799 F.2d 929,
932 (4th Cir. 1986).
    The plaintiff, who is a Wiccan, obtained a one-inch pen-
tacle medallion attached to a chain to wear around his neck.
The medallion was small enough to comply with prison reg-
ulations regarding jewelry worn by prisoners. But the day
after issuing him a jewelry retention permit the prison con-
fiscated the medallion, precipitating this suit against the
prison’s warden under the Religious Land Use and Institu-
tionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc–1. The
plaintiff filed this suit after failing to obtain relief through
the prison’s administrative process.
    The warden’s first line of defense was that the Illinois
Department of Corrections prohibits inmates from pos-
sessing “five and six-point star symbols” because they’re us-
able as gang identifiers; forbidding them is intended “to cur-
tail gang members … within the institution from communi-
cating with one another” and to protect prisoners from being
mistaken as gang members and possibly attacked by mem-
bers of rival gangs (that is, rival to the gang to which the
prisoner victims are mistakenly believed to belong).
    Without addressing the merits of either the suit or the de-
fense, the district judge refused to issue a preliminary in-
junction. His grounds were threefold: the plaintiff had not
clearly demonstrated that he lacked an adequate remedy at
law, did not face “an irreparable harm” (because he was be-
ing denied “only one aspect of his ability to practice his reli-
gion while his litigation is pending”), and was asking for in-
4                                                   No. 15-1703


junctive relief that would require the defendants to act, ra-
ther than just preserving the status quo. We have trouble
seeing the force of these points—(1) what an adequate reme-
dy at law would be (monetary compensation for the loss of a
religious entitlement?); (2) how forbidding a religious ob-
servance important to a devout practitioner could be
thought harmless to him because other observances re-
mained open to him (an argument rejected in Holt v. Hobbes,
135 S. Ct. 853, 862 (2015), which stated that “RLUIPA’s ‘sub-
stantial burden’ inquiry asks whether the government has
substantially burdened religious exercise … not whether the
RLUIPA claimant is able to engage in other forms of reli-
gious exercise”), especially observances that might be much
less important to his religion; and (3) how the plaintiff could
obtain any relief unless the warden was enjoined from violat-
ing RLUIPA.
     RLUIPA states that “no government shall impose a sub-
stantial burden on the religious exercise of a person residing
in or confined to an institution … even if the burden results
from a rule of general applicability, unless the government
demonstrates that imposition of the burden on that person—
(1) is in furtherance of a compelling governmental interest;
and (2) is the least restrictive means of furthering that com-
pelling governmental interest.” 42 U.S.C. § 2000cc–1(a). The
“unless” clause doesn’t seem applicable to the plaintiff in
this case, who is willing to wear his medallion under his
shirt whenever he’s outside his cell to protect himself from
being identified as a gang member. Cf. Schlemm v. Wall, 784
F.3d 362, 366 (7th Cir. 2015). And while the warden contends
that other inmates might see the medallion while the plain-
tiff is showering, nothing in the record supports this conten-
tion; there isn’t even evidence that the plaintiff ever wears his
No. 15-1703                                                  5


medallion in the shower, or that the wearing of a pentacle
medallion, whether openly or under one’s shirt, by any pris-
oner at Pontiac has ever caused a problem.
    The plaintiff tendered an affidavit from another Wiccan
prisoner, who had prevailed in a suit to prevent the confisca-
tion of his pentacle medallion. See Goodman v. Walker,
No. 03-CV-202-WDS (S.D. Ill. Aug. 13, 2007). The affiant at-
tested that he’d worn his medallion in maximum security
prisons since 1998 without ever experiencing threats or vio-
lence from other inmates.
   The plaintiff has demonstrated his entitlement to the pre-
liminary injunction that he is seeking. His freedom of reli-
gion has been gratuitously infringed by the prison. The
judgment of the district court is reversed with instructions to
grant the preliminary injunction sought by the plaintiff.
               REVERSED AND REMANDED, WITH INSTRUCTIONS